Citation Nr: 0022044	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
residuals of a left ankle injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than May 19, 
1994, for assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than May 19, 
1994, for Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO) as follows:  a September 1994 decision which 
granted service connection for PTSD evaluated as 30 percent 
disabling; a January 1996 decision which denied a total 
disability rating based upon individual unemployability 
(TDIU), and; a January 1998 decision which granted DEA 
benefits and which increased the PTSD disability rating to 70 
percent, both effective on January 4, 1995.

In January 1999 the RO again increased the PTSD disability 
evaluation, assigning a 100 percent rating effective back to 
the May 19, 1994 date of the initial claim for service 
connection.  (This decision also assigned a May 19, 1994 
effective date for DEA benefits.)  Because this constitutes a 
full grant of the veteran's PTSD rating claim, this issue is 
no longer on appeal before the Board.  See Norris v. West, 12 
Vet. App. 413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 
38 (1993) (an appealed claim generally remains in controversy 
only where an award is less than the maximum available).  
However, as the Board discusses more fully in the REMAND 
portion of this decision, the January 1999 RO action does not 
resolve earlier effective date issues pertaining both to PTSD 
and DEA benefits.

In November 1995 the veteran's then-representative submitted 
an application for a TDIU on the veteran's behalf.  See 38 
C.F.R. § 4.16 (1999).  However, because the RO's January 1999 
decision found the veteran entitled to a maximum, 100 percent 
schedular evaluation for PTSD effective as of the date of the 
original claim for service connection, consideration of 
extra-schedular evaluation is unnecessary and a TDIU is 
unavailable.  See Id.; 38 C.F.R. § 3.321(b)(1) (1999); Green 
v. West, 11 Vet. App. 472, 476 (1998) (100 percent schedular 
evaluation for a service-connected disorder precludes 
entitlement to a TDIU); also see VAOPGCPREC 6-99.  There 
being no legal entitlement to a TDIU prior to the effective 
date of the 100 percent rating for PTSD, the Board finds the 
TDIU issue on appeal to be moot.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a left ankle 
injury are manifested by minimal tenderness, slight 
instability and hypertrophic changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle injury have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a left ankle injury because 
the disorder is more disabling than contemplated by the 
current 10 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for residuals of a left 
ankle injury by a December 1974 rating decision which also 
assigned a noncompensable disability rating.  In October 1975 
the RO increased the rating to 10 percent pursuant to DC 
5271.  In January 1978 the Board upheld the 10 percent rating 
pursuant to the same DC.  Under 38 C.F.R. § 4.71a, DC 5271, 
pertaining to limited ankle motion, a 20 percent disability 
rating is warranted for marked limitation of motion and a 10 
percent disability rating is warranted for moderate 
limitation of motion.

After the January 1978 Board decision, medical evidence 
pertaining to the veteran's ankle disorder and associated 
with the claims file includes VA treatment records and VA 
examination reports from July 1994, and 1997.  The treatment 
records document the veteran's complaints of left ankle 
weakness and pain in 1994 and 1995.  The veteran told the VA 
orthopedic surgeon who examined him in July 1994 that his 
left ankle and foot were injured in an enemy rocket attack 
during his combat Army service in Vietnam.  The veteran 
complained of increasing left foot pain with weight-bearing.  
Findings included normal posture with mildly antalgic gait on 
the left side, slight left ankle inversion instability, 
bilateral malleoli tenderness, bilateral plantar fascia pain 
secondary to pronated feet and tight heel cords.  X-rays 
disclosed bilateral hypertrophic changes, mainly on the left, 
bilateral calcaneal spurs, mainly on the right and mild 
bilateral talar navicular spurring secondary to chronic flat 
feet.  During a December 1997 VA examination the veteran also 
complained of foot and ankle pain upon standing for long 
periods, a burning sensation in the arches, and numbness upon 
sitting for long periods.  The VA physician who examined the 
veteran in December 1997 found a normal gait, normal dorsalis 
pedis and posterial tibial pulses, normal strength, ability 
to heel and toe walk, bilateral flat feet causing some 
forefoot pronation, negative Tinel's sign for tarsal tunnel 
syndrome, absence of calluses, hammer toes, bunions, talar 
bunionettes or other abnormalities except for minimal left 
hindfoot tenderness over the planar fascia medially and its 
insertion of the os calcis.  X-ray examination disclosed a 
normal left ankle joint.  Diagnoses included flat feet and 
possible plantar fasciitis.

The Board finds upon consideration of the evidence that the 
veteran's current left ankle disorder is manifested by no 
more than minimal tenderness, slight instability and 
hypertrophic changes.  There is no evidence of moderate loss 
of motion required for the next higher 20 percent disability 
rating under DC 5271, or of left ankle ankylosis, 
astragalectomy, or marked deformity from os calcis or 
astragalus malunion required for a higher rating under DCs 
5270, 5272-5274.  The Board further finds that minimal 
tenderness and slight instability is insufficient to produce 
additional functional impairment, thereby precluding a higher 
rating under other provisions of VA regulations.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).

This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that a left 
ankle disability caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of this evidence, the Board finds that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A rating in excess of 10 percent for residuals of a left 
ankle injury is denied.


REMAND

In February 1998 the veteran's then-representative submitted 
on the veteran's behalf a timely Notice of Disagreement (NOD) 
claiming entitlement to an earlier effective date for 
benefits granted by the January 1998 RO decision.  See 
38 C.F.R. § 20.201 (1999).  That decision granted DEA 
benefits and increased the veteran's PTSD disability rating 
to 70 percent, both effective on January 4, 1995.  Although 
the RO subsequently revised the effective date to May 19, 
1994, review of the claims file does not disclose that the RO 
provided the veteran with the required Statement of the Case 
(SOC) in response to the NOD.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board finds that 
further development of the case is necessary to provide the 
veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should provide the veteran with an 
SOC addressing all evidence pertaining to 
the appropriate effective dates for the 
100 percent evaluation for service-
connected PTSD and for entitlement to DEA 
benefits.  If the veteran files a timely 
substantive appeal the RO should process 
the case and return it to the Board in 
compliance with the applicable procedures 
regarding processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


